8-K Cover [k092608kface.htm#toc]

EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

          This Employment Agreement (the “Agreement”) is entered into as of this
26th day of September, 2008 (“Effective Date”) by and between DOWNEY SAVINGS AND
LOAN ASSOCIATION, F.A. (“Downey Savings”) and CHARLES R. RINEHART (“Executive”)
(collectively, the “parties”) subject to the terms below.

I.          POSITION AND RESPONSIBILITIES

          A.          Position. Downey Savings shall employ Executive to render
services in the position of Chief Executive Officer of Downey Savings. Without
any additional compensation, Executive shall also serve as Chief Executive
Officer of Downey Savings’ holding company, Downey Financial Corp. (“DFC”), and
as a Director of Downey Savings and DFC, and, if requested by Downey Savings, as
an officer of any other affiliated entity of Downey Savings. Executive shall
perform such duties and responsibilities as are normally related to each such
position in accordance with the standards of the industry and any additional
duties consistent therewith now or hereafter assigned to Executive by the Boards
of Directors of Downey Savings and DFC. Executive shall abide by the rules,
regulations, and practices as adopted or modified from time to time by the
Boards of Directors of Downey Savings and DFC. Notwithstanding anything to the
contrary in this Agreement, this Agreement shall not be effective unless
Executive successfully completes the background checks on him conducted by
Downey Savings on all new employees in accordance with its policies and
practices.

          B.          Other Activities. By executing this Agreement, Executive
agrees to serve in the position of Chief Executive Officer of Downey Savings and
DFC, and to devote appropriate time, attention, loyalty and efforts to the
performance of Executive’s duties. Except upon the prior written consent of
Downey Savings, Executive will not, during the term of this Agreement,
(i) accept any other employment or (ii) engage, directly or indirectly, in any
other business activity (whether or not pursued for pecuniary advantage) that is
reasonably likely to interfere with Executive’s duties and responsibilities
hereunder or create a conflict of interest with Downey Savings or DFC; provided
that during the period of employment hereunder, Executive shall be entitled to
(A) continue to serve on the boards of directors of those public companies on
the boards of which Executive currently serves, (B) serve, after appropriate
consultation with the Boards of Directors of Downey Savings and DFC, on other
corporate, civic or charitable boards or committees and (C) manage personal
investments, so long as such activities do not interfere with the performance of
the Executive’s responsibilities to Downey Savings under this Agreement.

          C.          No Conflict. Executive represents and warrants that
Executive’s execution of this Agreement, Executive’s employment with Downey
Savings, and the performance of Executive’s proposed duties under this Agreement
shall not violate any obligations Executive may have to any prior employer, or
other person or entity, including any obligations with respect to proprietary or
confidential information of any person or entity.

          D.          Employment Start Date. Executive’s employment with Downey
Savings commenced on September 23, 2008.

Page 1

--------------------------------------------------------------------------------

 

II.          COMPENSATION AND BENEFITS

          A.          Signing Bonus. Downey Savings will pay Executive a Two
Million Five Hundred Thousand and 00/100 Dollar ($2,500,000.00) signing bonus
upon execution of this Agreement, subject to a pro-rated reimbursement to Downey
Savings if during the first twelve (12) months of Executive’s employment,
Executive voluntarily terminates his employment or is terminated by Downey
Savings for Cause. Any such reimbursement to Downey Savings under this Section
II.A. shall be due within ten (10) business days following such a termination of
employment.

          B.          Base Salary. In consideration of the services to be
rendered under this Agreement, Downey Savings shall pay Executive a salary at
the rate of One Million and 00/100 Dollars ($1,000,000.00) per annum (“Base
Salary”). Base Salary shall be paid in accordance with Downey Savings’ regularly
established payroll practice.

          C.          Annual Incentive Compensation. As a member of the
executive management team, Executive shall be eligible to participate in Downey
Savings’ Annual Incentive Plan (“Annual Incentive Plan”) beginning with the 2009
calendar year. Executive acknowledges that the Annual Incentive Plan for such
year and all other years is established by the Board of Directors of Downey
Savings and subject to whatever criteria, thresholds and other terms and
conditions as that Board may determine to be appropriate in its sole and
subjective discretion. The Annual Incentive Plan may contain operating metrics,
including, but not limited to the following, (i) core earnings, (ii) operating
efficiency ratio, (iii) loss mitigation measures or (iv) other non-financial
measures. Executive acknowledges that, once he becomes eligible to participate
under the Annual Incentive Plan, all criteria, thresholds, and other terms and
conditions put in place by the Board for the Annual Incentive Plan shall apply
to Executive’s participation under the Annual Incentive Plan and may result,
among other things, in Executive not being entitled to any bonus payment under
the Annual Incentive Plan. Under the Annual Incentive Plan, Executive’s annual
bonus will be targeted at one hundred fifty percent (150%) of Executive’s
then-current annual Base Salary (the “Target Bonus”). For 2009 only, Executive’s
Target Bonus shall be equal to 15/12 of the bonus otherwise payable to Executive
under the terms of the Annual Incentive Plan. Downey Savings reserves the right
to amend or eliminate the Annual Incentive Plan and participation levels at any
time, in its sole and subjective discretion. If the Annual Incentive Plan is
eliminated, then Executive shall be entitled to participate in such replacement
or successor incentive plan as Downey Savings may put in place for members of
the executive management team. Executive must be employed on the date payments
are made under the Annual Incentive Plan in order for any such payments to be
earned.

          D.          Long Term Incentive Compensation. As of the first day of
Executive’s employment under this Agreement, Downey Savings shall cause
Executive to be granted 1,226,994 shares of restricted stock in DFC. As of the
date of the grant of such restricted stock, it shall be unvested. Subject to
Executive’s continued employment on the relevant dates, Executive shall vest in
such restricted stock at a rate of 25% on each anniversary date of Executive’s
commencement of employment, and Executive shall be fully vested in such
restricted stock upon the fourth anniversary of this employment. Provided that
Executive first

Page 2

--------------------------------------------------------------------------------

 

signs a separation agreement and general release of claims substantially in the
form attached as Exhibit “A” hereto and with terms mutually agreed to by the
parties, Executive shall become fully vested in such restricted stock in the
event Executive is otherwise entitled to payment pursuant to Section 3 of the
Change in Control Agreement between Downey Savings and Executive entered into of
even date herewith, or in the event of Executive’s (i) involuntary termination
of employment other than for Cause (as defined below) or (ii) termination of
employment for Good Reason. Other than as set forth in the immediately preceding
sentence, Executive shall forfeit any restricted stock that is not vested upon
termination of employment. The award agreement for such restricted stock granted
to Executive shall provide that in the event of any change in the outstanding
shares of DFC by stock split, reverse stock split or otherwise, the restricted
shares in DFC held by Executive shall be subject to the same adjustment (if any)
in the number and kind of shares as the other shares of DFC stock held prior to
such change in the outstanding shares of DFC stock, except that any resulting
shares received by Executive shall be subject to the same vesting provisions of
this Section II.D. that applied to the restricted shares in DFC held by
Executive prior to such adjustment. Notwithstanding any other provision of this
Agreement to the contrary, Executive acknowledges and agrees that (i) any
additional equity award (including any further grant of restricted stock) to
Executive shall be determined in the sole and subjective discretion of the Board
of Directors of Downey Savings, (ii) the Board of Directors of Downey Savings
may decide in its sole and subjective discretion not to grant any additional
equity award to Executive, (iii) if the Board of Directors of Downey Savings
does decide to grant any additional equity award to Executive, the Board shall
not be required to consider the amount of the grant under this Section II.D. in
determining the number of shares under any additional grant and (iv) any
subsequent grants of restricted stock in subsequent years of Executive’s
employment may be subject to such performance measures as may be established by
the Board of Directors of Downey Savings in its sole and subjective discretion.

          E.          Benefits. Executive shall be eligible to participate in
the employee benefit plans and programs made generally available by Downey
Savings to other employees of Downey Savings as the same are established,
modified and/or re-established from time to time, in accordance with terms and
subject to the conditions and eligibility requirements of such plans and
programs. Downey Savings’s employee benefit plans and programs are subject to
change and may be amended and/or eliminated from time to time in Downey Savings’
sole and subjective discretion

          F.          Change in Control. Concurrent with the execution of this
Agreement by the parties, Downey Savings and Executive shall enter into a Change
in Control Agreement in form and substance as that attached hereto as Exhibit B.

          G.          Expenses. Downey Savings shall reimburse Executive for (i)
reasonable business expenses incurred in the performance of Executive’s duties
hereunder in accordance with Downey Savings’ expense reimbursement policies and
procedures and (ii) the reasonable fees and expenses of Executive’s counsel
arising in connection with the negotiation and execution of this Agreement.

Page 3

--------------------------------------------------------------------------------

 

III.          AT-WILL EMPLOYMENT; TERMINATION BY DOWNEY SAVINGS

          A.          At-Will Employment. Executive’s employment shall be
“at-will” at all times. Downey Savings may terminate Executive’s employment at
any time, without advance notice, for any reason or no reason at all,
notwithstanding anything to the contrary contained in or arising from any
statements, policies or practices of Downey Savings relating to the employment,
discipline or termination of its employees. Upon and after such termination, all
obligations of Downey Savings under this Agreement shall cease, except as
otherwise expressly provided in this Agreement.

          B.          Severance. Except in situations where the employment of
Executive is terminated by Downey Savings for Cause or by death or disability
(as described in Section IV below) or by Executive, in the event that
Executive’s employment is involuntarily terminated, and except where there is a
“Change in Control” as defined in the attached Change in Control Agreement,
Executive will be eligible to receive a lump sum severance payment equal to
one (1) year of Executive’s annual Base Salary then in effect. Accordingly, for
the twenty-four (24) month period following a Change in Control, whether
Executive is eligible to receive severance payment shall be governed by the
Change in Control Agreement, and Executive shall not be eligible to receive a
severance payment under this Agreement with respect to any termination of
employment occurring within such period.

For purposes of this Agreement, “Good Reason” shall mean the occurrence of one
or more of the following events if Executive provides written notice to the
Board of Directors of Downey Savings of Executive’s intent to terminate
employment for Good Reason no later than forty-five (45) days following the
occurrence of any such event and if Downey Savings does not remedy such
condition within thirty (30) days following written notification of such event
by Executive (i) a material reduction, without Executive’s consent, in
Executive’s Base Salary then in effect, other than a reduction similar in
percentage to a reduction generally applicable to all similarly-situated
employees of Downey Savings, (ii) removal of Executive from the Chief Executive
Officer position of Downey Savings, except for Cause or (iii) a relocation of
Executive’s principal place of work to a facility or location more than
twenty-five (25) miles away from Downey Savings’ current executive offices in
Newport Beach, California.

Executive’s eligibility for the severance payment under this Agreement is
conditioned on (a) Executive having first signed a separation agreement and
general release of claims substantially in the form attached as Exhibit “A”
hereto with terms mutually agreed to by the parties and (b) Executive’s
continued adherence to the provisions of this Agreement that continue beyond
Executive’s employment with Downey Savings, in particular, Sections VI
(Termination Obligations) and VII (Confidential Information; Non-Solicitation;
Non-Disparagement). If Executive fails to comply with any of Executive’s
obligations under subsections (a) and (b) above, Executive’s eligibility for and
receipt of the severance payment shall immediately cease.

Page 4

--------------------------------------------------------------------------------

 

IV.          OTHER TERMINATION BY DOWNEY SAVINGS

          A.          Termination for Cause. For purposes of this Agreement,
Downey Savings may terminate Executive’s employment for “Cause” if:
(i) Executive commits a felony or any other crime involving dishonesty or breach
of trust, or Executive commits any other crime involving moral turpitude with
respect to Downey Savings or that negatively impacts Downey Savings or involving
physical harm to any person (not arising to a felony) that negatively impacts
Downey Savings; (ii) Executive engages in conduct that is in bad faith and
materially injurious to Downey Savings, including but not limited to
misappropriation of any Downey Savings property, misappropriation of trade
secrets, fraud or embezzlement; (iii) Executive commits a material breach of
this Agreement which breach is not cured within thirty (30) days after written
notice to Executive from Downey Savings, unless such breach is not curable, in
which case there shall be no cure period; (iv) Executive willfully refuses to
implement or follow a lawful policy or directive of the Board of Directors of
Downey Savings, which breach is not cured within thirty (30) days after written
notice to Executive from Downey Savings, unless such breach is not curable, in
which case there shall be no cure period or (v) Executive engages in misfeasance
or malfeasance demonstrated by a pattern of failure to perform job duties
diligently and professionally. Upon termination for Cause, Downey Savings shall
pay to Executive all compensation to which Executive is entitled up through the
date of termination, subject to all rights, remedies and defenses of Downey
Savings; and thereafter all obligations of Downey Savings under this Agreement
shall cease. For purposes of this Cause definition, an act or omission based
upon a resolution duly adopted by the Board of Directors of either Downey
Savings or DFC or advice of counsel for Downey Savings or DFC shall be
conclusively presumed to have been done or omitted in good faith and in the best
interests of Downey Savings or an affiliate.

          B.          By Death. Executive’s employment shall terminate
automatically upon Executive’s death. Downey Savings shall pay to Executive’s
beneficiaries or estate, as appropriate, any compensation to which Executive is
entitled up through the date of termination and provide all benefits due
Executive under any benefit plans in which Executive participates in accordance
with the terms of such plans. Thereafter all obligations of Downey Savings under
this Agreement shall cease. Nothing in this Section shall affect any entitlement
of Executive’s heirs or devisees to the benefits of any life insurance plan or
other applicable benefits.

          C.          By Disability. If Executive becomes eligible for long term
disability benefits or if, in the sole opinion of Downey Savings, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any illness or physical or mental impairment for more
than ninety (90) consecutive days or more than one hundred and twenty (120) days
in any twelve (12) month period, then, to the extent permitted by law, Downey
Savings may terminate Executive’s employment, subject to the provisions of
Section III(A) above. Upon such termination, Downey Savings shall pay to
Executive all compensation to which Executive is entitled up through the date of
termination and provide all benefits due Executive under any benefit plans in
which Executive participates in accordance with the terms of such plans. Nothing
in this Section shall affect Executive’s rights under any disability plan in
which Executive is a participant.

Page 5

--------------------------------------------------------------------------------

 

          Any termination by Downey Savings shall be communicated by Notice of
Termination to Executive hereto given in accordance with Article XI. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the Date of Termination.

V.          TERMINATION BY EXECUTIVE

          A.          At-Will by Executive. Executive may terminate employment
with Downey Savings at any time for any reason or no reason at all. Upon such
termination, Downey Savings shall pay to Executive all compensation to which
Executive is entitled up through the date of termination and provide all
benefits due Executive under any benefit plans in which Executive participates
in accordance with the terms of such plans and this Agreement. Thereafter, all
obligations of Downey Savings shall cease.

VI.          TERMINATON OBLIGATIONS

          A.          Return of Property. Executive agrees that all property
(including without limitation all equipment, tangible proprietary information,
documents, records, notes, contracts and computer-generated materials) furnished
to or created or prepared by Executive incident to Executive’s employment
belongs to Downey Savings and shall be promptly returned to Downey Savings upon
termination of Executive’s employment or at any other time upon request by
Downey Savings.

          B.          Post-Termination Cooperation. Following any termination of
employment, Executive shall provide reasonable cooperation with Downey Savings
in the winding up of pending work on behalf of Downey Savings and the orderly
transfer of work to other employees. Executive shall also provide reasonable and
necessary cooperation with Downey Savings in the defense of any action brought
by any third party against Downey Savings that relates to Executive’s employment
by Downey Savings or relates to any matter that occurred during Executive’s
employment with Downey Savings. Downey Savings shall reimburse Executive for any
and all reasonable out-of-pocket expenses incurred in providing the cooperation
in connection with any third party action as contemplated above. Upon
termination of employment for any reason, Executive shall, at Downey Savings’
request, immediately resign from any and all offices, directorships, and other
positions held by him in or on behalf of Downey Savings and each of its
affiliated entities effective the date of Executive’s termination from Downey
Savings.

          C.          Continuing Obligations. Executive understands and agrees
that Executive’s obligations under Sections VI, VII, and X herein shall survive
the termination of Executive’s employment for any reason and the termination of
this Agreement.

Page 6

--------------------------------------------------------------------------------

 

VII.          PROPRIETARY INFORMATION; NON-SOLICIATION; NON-DISPARGEMENT

          A.          Confidentiality. Executive agrees to treat all Proprietary
Information (as defined below) as private, privileged, and confidential, and not
to use, disclose or release any Proprietary Information in any manner to any
person, firm or institution at any time, even after termination of Executive’s
employment, except to the extent necessary to carry out Executive’s duties as an
employee of Downey Savings and except as otherwise required by applicable law.
Executive further understands and agrees that the publication or other
disclosure of Proprietary Information at any time through literature or speeches
or other communication to the public must be approved in advance in writing by
the Board of Directors of Downey Savings. “Proprietary Information” means all
confidential, proprietary or trade secret information and ideas in whatever form
or state of development, tangible or intangible, whether disclosed to or learned
or developed by Executive alone or with others, and whether or not marked
confidential or proprietary, pertaining in any manner to the business of Downey
Savings or to Downey Savings’ employees, independent contractors, customers,
vendors, suppliers, consultants or business associates.

          B.          Non-Solicitation. Executive acknowledges that engaging in
any of the conduct described below would involve the use or disclosure of Downey
Savings’ trade secrets and agrees that for a period of one (1) year after the
termination of Executive’s employment, Executive will not, directly or
indirectly, encourage or solicit any officer, employee or consultant of Downey
Savings or any of its affiliates to leave their employment for any reason, nor
will Executive ask, encourage or suggest to any third-party, including any
future employer, to encourage or solicit any officer, employee or consultant of
employer to leave Downey Savings or any of its affiliates. Further, Executive
agrees that for a period of one (1) year after the termination of Executive’s
employment, Executive will not solicit, encourage or influence any person or
entity who is a customer, client or supplier of Downey Savings or any of its
affiliates to cease doing business with Downey Savings or any of its affiliates,
or encourage any customer, client or supplier to use the services of any
competitor of Downey Savings or any of its affiliates.

          C.          Non-Disparagement. Executive shall not, during any period
of employment for Downey Savings or thereafter, regardless of the reason for
termination, directly or indirectly, take any action or make any statements,
written or oral or via any other medium, which may disparage or defame the
goodwill or reputation of Downey Savings, any of its affiliated entities, or its
or their current or former directors, officers, employees (“Protected Group”) or
cause any member of the Protected Group embarrassment or humiliation or
otherwise cause or contribute to such Protected Group member being held in
disrepute by the public, shareholders, clients, customers, employees,
competitors, or other business relations of Downey Savings.

          Executive agrees to direct all inquiries from prospective employers to
Downey Savings’ Human Resources Director, who will respond by stating only
Executive’s inclusive dates of employment and job title.

          Nothing in this Section VII.C shall in any way limit the ability of
Executive or Downey Savings or its officers, directors and employees to respond
truthfully to or cooperate with any governmental or regulatory inquiry or
investigation or to give truthful testimony as required by law or legal process.

Page 7

--------------------------------------------------------------------------------

 

VIII.          INDEMNIFICATION

          Executive shall be covered by Downey Savings’ insurance policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of Downey Savings in accordance with their terms to the maximum
extent of the coverage available for any director, officer, employee, agent or
fiduciary under such policies, subject to the terms and conditions of such
policies. Executive shall also be covered by Downey Savings’ and DFC’s standard
individual indemnification agreements.

IX.          AMENDMENTS; WAIVERS; REMEDIES

          This Agreement may not be amended or waived except by a writing signed
by Executive and by a duly authorized officer of Downey Savings. No right of any
party hereto shall be deemed waived unless waived in writing by the party
benefited thereby. All rights or remedies specified for a party herein shall be
cumulative and in addition to all other rights and remedies of the party
hereunder or under applicable law.

X.          ASSIGNMENT; BINDING EFFECT

          A.          Assignment. The performance of Executive is personal
hereunder, and Executive agrees that Executive shall have no right to assign and
shall not assign or purport to assign any rights or obligations under this
Agreement. This Agreement may be assigned or transferred by Downey Savings; and
nothing in this Agreement shall prevent the consolidation, merger or sale of
Downey Savings or a sale of any or all or substantially all of its assets.
Executive expressly acknowledges and agrees that Downey Savings itself shall
have the right to enforce any and all of Executive’s obligations hereunder,
either together with or separately from Downey Savings, provided, however, that
Downey Savings shall not be considered as Executive’s employer as a result of
such status or in any other respect.

          B.          Binding Effect. Subject to the foregoing restriction on
assignment by Executive, this Agreement shall inure to the benefit of and be
binding upon each of the parties; the affiliates, officers, directors, agents,
successors and assigns of Downey Savings; and the heirs, devisees, spouses,
legal representatives and successors of Executive.

XI.          NOTICES

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify Downey Savings in writing of any



Page 8

--------------------------------------------------------------------------------

 

change in Executive’s address. Notice of change of address shall be effective
only when done in accordance with this paragraph.

Downey Savings’ Notice Address:

          c/o Downey Savings and Loan Association, F.A.
          3501 Jamboree Road
          Newport Beach, CA 92660
          Attention: General Counsel

Executive’s Notice Address:

          1811 La Cuesta Drive
          Santa Ana, CA 92705

XII.          SEVERABILITY

          If any provision of this Agreement shall be held by a court to be
invalid, unenforceable or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

XIII.          TAXES

          All amounts paid under this Agreement (including without limitation
Base Salary) shall be paid less all applicable state and federal tax
withholdings and any other withholdings required by any applicable jurisdiction
or authorized by Executive.

          A.          Delay of Payments in Certain Circumstances.
Notwithstanding any provision to the contrary in this Agreement, if Executive
were deemed at the time of separation from service to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed
commencement of any portion of the termination benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s termination benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Executive’s “separation from service” with Downey Savings (as such term is
defined in the Treasury Regulations issued under Section 409A of the Code) or
(ii) the date of Executive’s death. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to this
Article XIII shall be paid in a lump sum to Executive, and any remaining
payments due under this Agreement shall be paid as otherwise provided herein.

          B.          Cooperation. If Executive or Downey Savings believes, at
any time, that any feature of Executive’s compensation or benefits does not
comply with (or is not exempt from)

Page 9

--------------------------------------------------------------------------------

 

Section 409A of the Code or that any action taken or contemplated to be taken
(including any failure to take action) in regards to Executive’s compensation or
benefits caused or might cause a violation of Section 409A of the Code,
Executive or Downey Savings, as the case may be, will promptly advise the other
and will reasonably negotiate in good faith to amend the terms of the payments
or benefits or alter the action or contemplated action (in a manner that in the
aggregate does not have a material adverse economic effect on Executive, Downey
Savings or DFC) in order that payments or benefit arrangements comply with (or
are exempt from) the requirements of Section 409A of the Code or in order to
mitigate any additional taxes that may apply under Section 409A of the Code if
compliance or exemption is not practicable.

XIV.          INTERPRETATION

          This Agreement shall be construed as a whole, according to its fair
meaning, and not in favor of or against any party. Sections and section headings
contained in this Agreement are for reference purposes only, and shall not
affect in any manner the meaning or interpretation of this Agreement. Whenever
the context requires, references to the singular shall include the plural and
the plural the singular.

XV.          COUNTEPARTS

          This Agreement may be executed by facsimile and in any number of
counterparts, each of which shall be deemed an original of this Agreement, but
all of which together shall constitute one and the same instrument.

XVI.          ENTIRE AGREEMENT

          This Agreement is intended to be the final, complete, and exclusive
statement of the terms of Executive’s employment by Downey Savings and may not
be contradicted by evidence of any prior or contemporaneous statements or
agreements, except for agreements specifically referenced herein (including the
Change in Control Agreement). This Agreement expressly supersedes and replaces
any offer letter, employment agreement, or other agreement between Executive and
Downey Savings regarding the terms or conditions of Executive’s employment. To
the extent that the practices, policies or procedures of Downey Savings, now or
in the future, apply to Executive and are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall control. Any subsequent change
in Executive’s duties, position, or compensation will not affect the validity or
scope of this Agreement.

XVII.          JURISDICTION AND VENUE

          This Agreement and any disputes in connection with Executive’s
employment shall be subject to California law and venue relating to the same
shall be Orange County, California.

XVIII.          WARRANTIES

          Downey Savings represents and warrants to Executive, as of the date
hereof as follows:

Page 10

--------------------------------------------------------------------------------

 

          A.          Downey Savings and DFC are each legal entities duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and Downey Savings has all requisite power and
authority (corporate and other) to enter into and perform its obligations under
this Agreement.

          B.          The shares of restricted stock granted to Executive have
been duly authorized by DFC and when issued will be validly issued, fully paid
and nonassessable.

          C.          The execution, delivery and performance by Downey Savings
of this Agreement and the consummation of the transactions contemplated hereby
do not and will not: (a) conflict with or result in any violation of any
provision of the articles of incorporation or association, bylaws or other
charter or organizational documents of Downey Savings or DFC; (b) conflict with,
contravene or result in a violation or breach of, or constitute a default under,
or result in the termination, modification or acceleration (whether after the
filing of notice or the lapse of time or both) of any right or obligation of
Downey Savings or DFC under, or result in a loss of any material benefit to
which Downey Savings or DFC is entitled under, any agreement, contract,
obligation, note or other instrument to which either of them is a party or is
otherwise bound or (c) violate or result in a breach of or constitute a default
under any statute, law, rule or regulation of any government or any governmental
or regulatory authority or securities exchange applicable to Downey Savings or
DFC or any of their affiliates.

XIX.          EXECUTIVE ACKNOWLEDGEMENT

          Executive acknowledges that Executive has consulted with legal counsel
of Executive’s choice concerning this Agreement, and after being advised by such
legal counsel regarding this Agreement and all matters relating to it, Executive
has read and understands the Agreement, Executive is fully aware of its legal
effect, and Executive has entered into it freely based on Executive’s own
judgment and not on any representations or promises other than any which are
expressly set forth in this Agreement.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.

Downey Savings and Loan Association, F.A.

By:

/s/ Jon A. MacDonald

/s/ Charles R. Rinehart

Jon A. MacDonald

Charles R. Rinehart

Executive Vice President

Page 10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit A

SEPARATION AGREEMENT AND RELEASE

 

 

 

This Separation Agreement and Release ("Agreement") is made and entered into as
of _____ [Fill in Today’s Date] by and between DOWNEY SAVINGS AND LOAN
ASSOCIATION, F.A. on behalf of itself and its affiliates, officers, directors,
employees, agents, attorneys, successors and assigns (collectively "Employer")
and CHARLES R. RINEHART (“Employee”).

[Whereas, Employee has voluntarily resigned Employee’s employment and tendered
Employee’s resignation notice giving the Employer _______________ [Insert Number
(#) of weeks] weeks notice of Employee’s resignation.][Delete Preceding Sentence
if it is an Involuntary Termination]

Now therefore, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, Employer and Employee hereby agree as follows:

>           1.          Employee acknowledges that Employer has paid Employee
> all compensation due Employee and has paid Employee for all accrued vacation
> time, if any, to which Employee is entitled and Employee represents that no
> Employer property including, but not limited to, files, supplies, computer
> data and/or other documents or materials, is in Employee’s possession, custody
> or control. Employer shall also pay to Employee any legitimate as-yet
> un-reimbursed business expenses upon prompt submission of same to Employer
> with proper documentation and pursuant to Employer’s policy.
> 
>           2.          Employee hereby releases and forever discharges Employer
> from all claims, rights, demands, actions, obligations, liabilities, and
> causes of action of any and every kind, nature and character whatsoever, known
> or unknown, whether based on a contract (implied, oral or written) or any
> other theory of recovery, and whether for compensatory, punitive or other
> damages, including but not limited to any and all claims which Employee may
> now have, has ever had, or may in the future have, arising from or in any way
> connected with his employment by Employer.
> 
>           3.          Employee hereby waives any and all rights or benefits
> which Employee may have under the terms of Section 1542 of the California
> Civil Code which provides as follows:
> 
>                     "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
> CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
> EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
> AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR."
> 
>           4.          It is understood and agreed that the payment of any sums
> under this Agreement shall not be deemed an admission of liability or
> responsibility at any time for any purpose.
> 
>           5.          This Agreement constitutes the entire agreement between
> the parties pertaining to the subject matter hereof. Any and all prior
> agreements, representations, negotiations and understandings made by the
> parties, oral and written, express or implied, are hereby superseded by this
> Agreement. In reaching this Agreement, no party has relied upon any
> representation or promise except those expressly set forth. No amendment or
> modification to this Agreement shall be binding between the parties unless it
> is in writing and signed by both parties.
> 
> Page 1
> 
> --------------------------------------------------------------------------------
> 
>  
> 
>           6.          Employee further understands and acknowledges that:
> 
> >                     a.          This Agreement constitutes a voluntary
> > waiver of any and all rights and claims Employee has or may have against
> > Employer as of the date of the execution of this Agreement, including rights
> > or claims arising under the federal Age Discrimination in Employment Act
> > (“ADEA”), 29 U.S.C. Section 621, et seq.;
> > 
> >                     b.          Employee has knowingly and voluntarily
> > waived rights or claims pursuant to this Agreement and in exchange for
> > consideration, the receipt and adequacy of which is hereby acknowledged and
> > the value of which exceeds payment or remuneration to which Employee was
> > already entitled;
> > 
> >                     c.          Employee represents that Employee has read
> > this Agreement, has been advised to consult an attorney of his/her choosing
> > concerning this Agreement prior to executing it, and is fully aware of the
> > Agreement’s contents and legal effect;
> > 
> >                     d.          It is strongly recommended, urged and
> > advised that Employee discuss this Agreement with his attorney before
> > executing it. Employee expressly acknowledges that he has been provided at
> > least twenty-one (21) days to review and consider this Agreement before
> > signing it. Should Employee decide not to use the full 21 days, then he
> > knowingly and voluntarily waives any claim that he was not given that period
> > of time or did not use the entire 21 days to consult an attorney or consider
> > this Agreement; and
> > 
> >                     e.          Employee may revoke this Agreement at any
> > time up to seven (7) calendar days following his execution of this
> > Agreement, and this Agreement shall not become effective or enforceable
> > until the revocation period has expired (without this Agreement being
> > revoked) which is at 12:01 a.m., on the eighth day following his execution
> > of this Agreement. If Employee decides to revoke this Agreement, such
> > revocation must be in writing to Employer, and must be received by Employer
> > no later than the end of this revocation period. If Employee revokes this
> > Agreement, he shall not receive the payment described in the beginning of
> > this Agreement.
> 
>           7.          This Agreement shall bind and inure to the benefit of
> the respective heirs, beneficiaries, successors, affiliates and assigns of the
> respective parties and entities named herein.
> 
>           8.          If any provision of this Agreement shall be held by a
> court to be invalid, unenforceable, or void, such provision shall be enforced
> to the fullest extent permitted by law, and the remainder of this Agreement
> shall remain in full force and effect. In the event that the time period or
> scope of any provision is declared by a court or arbitrator of competent
> jurisdiction to exceed the maximum time period or scope that such court or
> arbitrator deems enforceable, then such court or arbitrator shall reduce the
> time period or scope to the maximum time period or scope permitted by law.
> 
>           9.          Any determination that any provision hereof is invalid
> or unenforceable, in whole or in part, shall have no effect on the validity or
> enforceability of any remaining provision hereof. Time is of the essence of
> this Agreement wherever time is a factor.
> 
>           10.          This Agreement is entered into in, and shall be
> governed by and construed and interpreted in accordance with, the laws of the
> State of California. Any action to interpret or enforce this Agreement must be
> brought in a court of competent jurisdiction within Orange County, California.
> 
>           11.          To the maximum extent permitted by applicable law,
> Employer and Employee each waive their right to a jury trial.
> 
> Page 2
> 
> --------------------------------------------------------------------------------
> 
>  
> 
>           12.          In consideration for the payments described above,
> Employee agrees to respond to all inquiries of Employer about any matters
> concerning Employer or its affairs that occurred or arose during the period of
> his employment by Employer and Employee further agrees to cooperate fully with
> Employer in investigating, prosecuting and defending any charges, claims,
> demands, liabilities, causes of action, lawsuits or other proceedings by,
> against or involving Employer relating to the period during which he was
> employed by Employer or relating to matters of which Employee has or should
> have knowledge or information. Among other things, Employee agrees on
> reasonable notice to make himself available and to be interviewed by and to
> cooperate fully with Employer and its representatives in connection with
> potential or actual litigation, including providing truthful testimony,
> depositions, declarations, discovery and trial preparation and proceedings. In
> the event the Employee is required to travel in connection with such
> cooperation, Employer agrees to reimburse him (upon presentation of original
> travel receipts) for the reasonable costs of airfare, hotel, ground
> transportation and meals.
> 
>           13.          Employee will not at any time reveal (either directly
> or indirectly, to any person, association, business, firm or corporation) or
> use any trade secret, proprietary information or any confidential information
> of or concerning Employer learned, obtained, created or originated by Employee
> during the course of Employee’s employment with Employer including but not
> limited to, information about its business (including information concerning
> Employer’s parent, subsidiary and affiliated entities and divisions), assets,
> financial condition, legal issues, customer or broker information, employee
> information, analyses, strategies and/or business plans, and methods or
> procedures of doing business. It is a continuing obligation of Employee to
> maintain the confidentiality of such information. Without limiting the
> foregoing, for a period of two (2) years following the date of this Agreement,
> Employee shall not at any time communicate (including about any information
> that is otherwise available to the public) with members of the press,
> governmental agencies, financial analysts, or media sources, outlets or
> conduits of any kind in any way relating to Employer, Employer’s business or
> Employee’s employment with Employer. This Section 13 shall not apply to any
> disclosures required by applicable law.
> 
>           14.          Employee agrees that for a period of one (1) year after
> the termination of his employment, Employee will not, directly or indirectly,
> encourage or solicit any officer, employee or consultant of Employer to leave
> Employer for any reason, nor will Employee ask, encourage or suggest to any
> third-party, including any future employer, to encourage or solicit any
> officer, employee or consultant of Employer to leave Employer. Further,
> Employee agrees that for a period of one (1) year after the termination of his
> employment, Employee will not solicit, encourage or influence any person or
> entity who is a customer, client or supplier of Employer to cease doing
> business with Employer, or encourage any customer, client or supplier to use
> the services of any competitor of Employer.
> 
>           15.          Employee represents that Employee has read this
> Agreement, has been advised to consult an attorney of his choosing concerning
> this Agreement prior to executing it, and is fully aware of the Agreement’s
> contents and legal effect. It is strongly recommended, urged and advised that
> Employee discuss this Agreement with his attorney before executing it. Should
> Employee decide not to discuss this Agreement with his attorney, then he
> knowingly and voluntarily waives any claim that he was not given the
> opportunity to consult an attorney or consider this Agreement.

Page 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.

 

EMPLOYEE:

________________________________________

Charles R. Rinehart

________________________________________

Date

     

DOWNEY SAVINGS AND LOAN

ASSOCIATION, F.A.

 

By:

________________________________________
________________________________________

Date

Page 4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBT B

DOWNEY SAVINGS AND LOAN ASSOCIATION, F.A.
CHANGE IN CONTROL AGREEMENT

          THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is made and entered
into as of this 26th day of September, 2008 (“Effective Date”) by and between
DOWNEY SAVINGS AND LOAN ASSOCIATION, F.A. (“Downey Savings”) and CHARLES R.
RINEHART (“Executive”).

          WHEREAS, the Boards of Directors of Downey Savings and its holding
company, Downey Financial Corp. (“DFC”) have determined that in the event of a
possible, threatened or pending sale or other change in control of Downey
Savings or DFC, it is imperative that Downey Savings, DFC and the Boards of
Directors of Downey Savings and DFC be able to rely upon Executive to continue
in Executive’s position, and that Downey Savings, DFC and the Boards of
Directors of Downey Savings and DFC be able to receive and rely upon Executive’s
services without concern that Executive might be distracted by the personal
uncertainties and risks created by any such possible transactions; and

          WHEREAS, the Boards of Directors of Downey Savings and DFC each has
determined that Executive should be provided severance benefits in the event
Executive’s employment is terminated in connection with a Change in Control, so
that Executive will not be distracted by personal uncertainties and risks
concerning Executive’s employment with Downey Savings; and

          WHEREAS, the Boards of Directors of Downey Savings and DFC each has
authorized Downey Savings to enter into an agreement with Executive providing
severance benefits in connection with a Change in Control as set forth herein;

          NOW, THEREFORE, to assure Downey Savings that it will have the
continued dedication and services of Executive and to induce Executive to remain
in the employ of Downey Savings, and for other good and valuable consideration,
Downey Savings and Executive agree as follows:

          1.          Definitions.

                    (a)          “Cause” shall have the meaning set forth in the
Employment Agreement of even date herewith between Downey Savings and Executive
(the “Employment Agreement”).

                    (b)          “Change in Control” means the first to occur of
any of the following events:

                              (i)          Any “person” or “group” (as defined
in or pursuant to Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) becomes the beneficial owner (as that
term is used in Section 13(d) of the Exchange Act), directly or indirectly, of
more than fifty percent (50%) of the capital stock of Downey Savings or of DFC
entitled to vote in the election of directors, other than (A) a trustee or other
fiduciary holding securities under an employee benefit plan maintained for the
benefit of employees of Downey Savings or DFC, (B) DFC or any successor to DFC
by means of a transaction that is not a Change in Control pursuant to clause
(iii) of this Subsection 1(d) or (C) a group of two or more

Page 1

--------------------------------------------------------------------------------

 

persons not (1) acting in concert for the purpose of acquiring, holding or
disposing of such stock or (2) otherwise required to file any form or report
with any governmental agency or regulatory authority having jurisdiction over
Downey Savings or DFC which requires the reporting of any change in control. The
acquisition of additional stock by any person who immediately prior to such
acquisition already is the beneficial owner of more than fifty percent (50%) of
the capital stock of Downey Savings or of DFC entitled to vote in the election
of directors is not a Change in Control.

                              (ii)          During any period of not more than
twelve (12) consecutive months during which DFC continues in existence, not
including any period prior to the Effective Date of this Agreement, Continuing
Directors cease for any reason to constitute at least a majority of the Board of
Directors of DFC.

                              (iii)          The effective date of any
consolidation or merger of Downey Savings or DFC (after all requisite
shareholder, applicable regulatory and other approvals and consents have been
obtained), other than (A) a consolidation or merger of Downey Savings or DFC in
which the holders of the voting capital stock of Downey Savings or DFC
(whichever entity is participating in the consolidation or merger) immediately
prior to the consolidation or merger hold at least fifty percent (50%) of the
voting capital stock of the surviving entity immediately after the consolidation
or merger or (B) a consolidation or merger of Downey Savings or DFC with one or
more other persons that are related to Downey Savings or DFC immediately prior
to the consolidation or merger. For purposes of this provision, persons are
“related” if one of them owns, directly or indirectly, at least fifty percent
(50%) of the voting capital stock of the other or a third person owns, directly
or indirectly, at least fifty percent (50%) of the voting capital stock of each
of them.

                              (iv)          The sale or transfer of all or
substantially all of Downey Savings’ assets or of DFC’s assets, respectively, to
one or more persons that are not related (as defined in clause (iii) of this
Subsection 1(d)) to Downey Savings or DFC immediately prior to the sale or
transfer.

                              (v)          The occurrence of an event which
would result in a change in control of Downey Savings within the meaning of the
Home Owners’ Loan Act of 1933, as amended, and the Rules and Regulations
promulgated by the OTS, as in effect on the date hereof (provided that in
applying the definition of change in control as set forth in the Rules and
Regulations of the OTS, the Board shall substitute its judgment for that of the
OTS).

                    (c)          “Code” means the Internal Revenue Code of 1986,
as amended.

                    (d)          “Continuing Director” means (i) each Director
in office on the effective date of this Agreement, and (ii) any successor to any
such Director whose nomination or selection to the Boards of Directors of Downey
Savings or DFC was recommended or approved by a majority of the Directors in
office at the time of the Director’s nomination or selection.

                    (e)          “Director” means a member of the Boards of
Directors of Downey Savings or DFC.

Page 2

--------------------------------------------------------------------------------

 

                    (f)          “Good Reason” shall have the meaning set forth
in the Employment Agreement.

                    (g)           “Welfare Benefits” means and includes, without
limitation, all life, dental, health, accident and disability benefit plans,
other similar welfare plans, and any equivalent successor policy, plan, program
or arrangement that may now exist or be adopted hereafter by Downey Savings or
DFC.

          (2)          Term of Agreement. Subject to the provisions of Section 8
below, this Agreement shall continue in effect for a period of three (3) years
following the date of this Agreement, unless earlier terminated or extended by
agreement of the parties hereto. In the event that a Change in Control occurs
during the term of this Agreement, this Agreement shall continue in effect
indefinitely until all obligations hereunder have been satisfied.

          (3)          Severance Benefits.

                    (a)          In the event that a Change in Control occurs
and within twenty-four (24) months after the Change in Control, either (i)
Executive’s employment is terminated by Downey Savings or DFC without Cause or
(ii) Executive voluntarily terminates employment with Downey Savings while Good
Reason exists, and, in either case, Executive executes a Separation Agreement
and Release in substantially the form attached hereto as Exhibit A, Downey
Savings (or its successor) shall pay Executive, within ten (10) business days
after Executive executes and returns the Separation Agreement and Release, a
lump sum amount equal to the following:

                              One (1) multiplied by the Executive’s Annual
Compensation

A change in Executive’s employer from Downey Savings to DFC or to any successor
in interest to Downey Savings or DFC alone shall not be considered a termination
of Executive’s employment for purposes of this Agreement.

                    (b)          Notwithstanding anything to the contrary in
this Agreement, solely to the extent that such delay is required in order to
avoid the imposition of an excise tax under Section 409A of the Code, if
Executive is a “specified employee” for purposes of Section 409A(a)(2)(B) of the
Code, any payments to be made pursuant to the Agreement that are considered to
be non-qualified deferred compensation distributable in connection with
separation from service for purposes of Section 409A of the Code, and which
otherwise would have been payable at any time during the six-month period
immediately following such separation from service, shall not be paid prior to,
and shall instead be payable in a lump sum within ten (10) business days
following, the expiration of such six-month period.

                    (c)          Notwithstanding anything to the contrary in
this Agreement, within thirty (30) days prior to or twelve (12) months following
a Change in Control event set forth in clause (i), (ii), (iii) or (iv) of
Subsection 1(d) above, Downey Savings unilaterally may terminate its severance
benefit obligations under this Section 3 and Section 5 below by notifying
Executive of such termination and paying Executive the amounts provided in
Section 3 and Section 5 as though all conditions to such payments had been met,
within ten (10) business days after Executive executes and returns the
Separation Agreement and Release, without regard to

Page 3

--------------------------------------------------------------------------------

 

whether Executive’s employment with Downey Savings has terminated. Such payment
shall in no event be made later than twelve (12) months following Downey
Savings’ termination of such obligations, and Downey Savings shall have no
obligation to make such payment if Executive fails to execute and return the
Separation Agreement and Release at least ten (10) business days prior to the
end of such twelve (12) month period. Downey Savings may exercise this right to
terminate only if Downey Savings terminates all arrangements that are
substantially similar to those set forth in Sections 3 and 5 that Downey Savings
has at that time with other employees. Downey Savings may exercise this right to
terminate only in a manner and to the extent that it will not subject Executive
to an excise tax under Section 409A of the Code.

          4.          Welfare Benefits.

                    (a)          For a period of twelve (12) months following
the termination of Executive’s employment with Downey Savings under
circumstances qualifying Executive for a severance payment under Section 3 above
(including the signing of a Separation Agreement and Release), Downey Savings
shall provide to Executive (and Executive’s spouse and other qualified
dependents) all Welfare Benefits at Downey Savings’ expense that Downey Savings
provided to Executive at Downey Savings’ expense (and Executive’s spouse and
qualified dependents) immediately prior to the termination of Executive’s
employment. Notwithstanding the foregoing, with respect to any Welfare Benefits
provided through an insurance policy, Downey Savings’ obligation to provide such
Welfare Benefits shall be limited by the terms of such policy; provided,
however, that (i) Downey Savings shall make reasonable efforts to amend such
policy to provide the continued coverage described in this Subsection 4(a), and
(ii) if such policy is not amended to provide the continued benefits described
in this Subsection 4(a), Downey Savings shall pay Executive’s cost of comparable
replacement coverage.

                    (b)          If prior to the termination of Executive’s
employment, Executive was required to contribute towards the cost of a Welfare
Benefit as a condition of receiving such Welfare Benefit, Executive may be
required to continue contributing towards the cost of such Welfare Benefit under
the same terms and conditions as applied to Executive while employed in order to
receive such Welfare Benefit.

          5.          Excise Tax.

                    (a)          If apart from the provisions of this Section 5
all or any portion of the amounts payable to Executive under this Agreement,
either alone or together with other payments Executive receives from Downey
Savings (or a successor), would constitute “excess parachute payments” within
the meaning of Section 280G of the Code that would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the amounts payable
hereunder shall be reduced if and to the extent set forth in this Section 5. The
payments hereunder shall be reduced by the minimum amount necessary to eliminate
application of the Excise Tax (the “Reduction Amount”) if and only if
Executive’s net after-tax economic benefit under this Agreement after such
reduction exceeds what Executive’s net after-tax economic benefit under this
Agreement would be without such reduction. In each case Executive’s net
after-tax economic benefit shall be determined as the amount of the cash
payments to be made to Executive under this Agreement reduced by Executive’s
state and federal income tax, Excise Tax, FICA tax and other tax liabilities
attributable to all payments to be made to Executive under this Agreement and
under any other agreements and arrangements providing payments to

Page 4

--------------------------------------------------------------------------------

 

Executive from Downey Savings (or a successor) that would constitute “parachute
payments” within the meaning of Section 280G of the Code.

                    (b)          The determination of the amount of the Excise
Tax, the Reduction Amount, Executive’s net after-tax economic benefit and the
assumptions to be utilized in arriving at such determinations, shall be made, at
Downey Savings’ expense, by an independent accounting firm (the “Accounting
Firm”) retained by Downey Savings and identified to Executive prior to any
Change in Control. If no other Accounting Firm is identified to Executive prior
to a Change in Control, the Accounting Firm shall be KPMG LLP. The Accounting
Firm shall provide detailed supporting calculations both to Downey Savings and
Executive at such time or times as may be requested by Downey Savings and, if
requested by Executive, within fifteen (15) business days following the
Accounting Firm’s receipt of notice from the Executive. Such calculations shall
be made from information available to the Accounting Firm, which information may
be supplemented by Downey Savings and/or Executive after reviewing the
Accounting Firm’s initial calculations. Any final determination by the
Accounting Firm shall be binding upon Downey Savings and Executive absent clear
error. Downey Savings shall provide the Accounting Firm the Executive’s payroll
records for the current year and prior five years and shall cause the Accounting
Firm to make and complete the determinations and supporting calculations
required hereunder in sufficient time to effect any reduction in payment as set
forth herein.

          6.          Other Executive Benefits. The benefits provided to
Executive hereunder shall not be affected by or reduced because of any other
benefits (including, but not limited to, salary, bonus, pension, stock option or
stock purchase plan) to which Executive may be entitled by reason of Executive’s
employment with Downey Savings or the termination of Executive’s employment with
Downey Savings, and no other such benefit by reason of such employment shall be
so affected or reduced because of the benefits bestowed by this Agreement.
Notwithstanding the foregoing, if Executive qualifies for severance pay under
Section 3 of this Agreement, such severance pay will be in lieu of, and not in
addition to, any severance or other termination payments to which Executive may
be entitled under any plan or arrangement of Downey Savings.

          7.          Withholding. All amounts payable by Downey Savings
hereunder shall be subject to all federal, state, local and other withholdings
and employment taxes as required by applicable law.

          8.          Regulatory Restrictions. Notwithstanding anything in this
Agreement to the contrary, the restrictions set forth below shall apply:

                    (a)          Any payments and other benefits provided to
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1828(k), and any regulations promulgated
thereunder, including, without limitation, FDIC Regulation 12 CFR Part 359,
Golden Parachute and Indemnification Payments.

                    (b)          If Executive is suspended and/or temporarily
prohibited from participating in the conduct of Downey Savings’ affairs by a
notice served under Section 8 (e)(3) or (g)(1) of the Federal Deposit Insurance
Act (12 U.S.C. Section 1818 (e)(3) and (g)(1)), Downey Savings’

Page 5

--------------------------------------------------------------------------------

 

obligations under this Agreement shall be suspended as of the date of service of
the notice unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, Downey Savings shall pay Executive any amounts withheld
while its contract obligations were suspended and shall reinstate any of its
obligations hereunder that were suspended.

                    (c)          If Executive is removed and/or permanently
prohibited from participating in the conduct of Downey Savings’ affairs by an
order issued under Section 8 (e)(4) or (g)(1) of the Federal Deposit Insurance
Act (12 U.S.C. Section 1818 (e)(4) or (g)(1)), all obligations of Downey Savings
under this Agreement shall terminate as of the effective date of the order,
except to the extent that Executive’s rights hereunder vested prior to such
date.

                    (d)          If Downey Savings is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act), all obligations under
this Agreement shall terminate as of the date of default, but this Subsection
8(d) shall not affect any vested rights of Executive.

                    (e)          All obligations under this Agreement shall be
terminated, except to the extent determined that continuation of this Agreement
is necessary for the continued operation of Downey Savings (i) by the Director
of the FDIC or his or her designee, at the time the FDIC or Resolution Trust
Corporation enters into an agreement to provide assistance to or on behalf of
Downey Savings under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act or (ii) by the Director of the FDIC or his or her
designee, at the time the Director of the FDIC or his or her designee approves a
supervisory merger to resolve problems related to operation of Downey Savings or
when Downey Savings is determined by the Director of the FDIC to be in an unsafe
or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by such action.

          9.          Entire Agreement; Effect of Prior Agreements. This is the
complete agreement of the parties on the subject set forth herein, together with
the Employment Agreement and any agreements incorporated therein. This Agreement
supersedes any prior oral or written agreement or understanding on such subject.
No party is relying on any representations, oral or written, on the subject of
the effect, enforceability, or meaning of this Agreement, except as specifically
set forth in this Agreement.

          10.          Time is of the Essence. Time is of the essence hereunder
wherever time is a factor.

          11.          Attorney Fees. In the event that any legal proceeding is
commenced to interpret or enforce this Agreement, the prevailing party in such
proceeding shall be entitled to recover from the other party the prevailing
party’s reasonable attorney fees, costs and expenses relating to such
proceeding.

          12.          Amendment. This Agreement may not be amended without the
prior written consent of both Executive and Downey Savings.

          13.          No Right to Continued Employment. This Agreement does not
constitute a contract of employment, does not change the status of Executive’s
employment on an at-will basis or otherwise and does not change Downey Savings’
policies regarding termination of employment. Nothing in this Agreement shall be
deemed to give Executive the right to be

Page 6

--------------------------------------------------------------------------------

 

retained in the service of Downey Savings or to deny Downey Savings any right it
may have to discharge or demote Executive at any time; provided, however, that
Executive shall not be denied the benefits of this Agreement by any action taken
by Downey Savings in contemplation of a Change in Control. No provision of this
Agreement shall in any way limit, restrict or prohibit Executive’s right to
terminate employment with Downey Savings.

          14.          Severability. If a court or other body of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, that provision will be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, or, if it is not
possible to so adjust such provision, this Agreement shall be construed in all
respects as if such invalid or unenforceable provision were omitted. The
invalidity and unenforceability of any particular provision of this Agreement
shall not affect any other provision hereof, and all other provisions of the
Agreement shall be valid and enforceable to the fullest extent possible.

          15.          Successors.

                    (a)          Downey Savings will require any successor,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all of the business and/or assets of Downey Savings to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Downey Savings would be required to perform it if no such
succession had taken place.

                    (b)          This Agreement shall inure to the benefit of,
and be enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

          16.          Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, except to the
extent preempted by federal law including without limitation the federal laws
applicable to federally chartered savings associations, without regard or
reference to the rules of conflicts of law that would require the application of
the laws of any other jurisdiction. Any action to interpret or enforce this
Agreement, or to resolve any dispute that may arise out of or relate to this
Agreement, shall be brought solely in the Superior Court of California in and
for Orange County.

          17.          No Duty to Mitigate. Executive is under no contractual or
legal obligation to mitigate damages in order to receive the severance benefits
provided under this Agreement.

          18.          Notices. All notices and other communications under this
Agreement shall be in writing and mailed, telecopied, or delivered by hand or by
a nationally recognized courier service guaranteeing overnight delivery to a
party, at the following address (or to such other address as
such party may have specified by notice given to the other party pursuant to
this provision):

 

If to Executive, to:

 



 

Charles R. Rinehart
1811 La Cuesta Drive
Santa Ana, CA 92705

Page 7

--------------------------------------------------------------------------------

 

 

If to Downey Savings, to:

 



 

Downey Savings and Loan Association, F.A.
3501 Jamboree Road
Newport Beach, CA  92660
Attention: General Counsel
Telephone: (949) 725-4790
Facsimile: (949) 725-0619

All such notices and communications shall, when mailed, telecopied, or
delivered, be effective three days after deposit in the United States mail,
telecopied with confirmation of receipt, or delivered by hand to the addressee
or one day after delivery to the courier service.

          19.          Counterparts. This Agreement may be executed in more than
one counterpart, each of which shall be deemed to be an original, and all such
counterparts together shall constitute one and the same instrument.

          20.          Consultation With Counsel. Executive acknowledges that
Executive has had a full and complete opportunity to consult with counsel and
other advisors of Executive’s own choosing concerning the terms, enforceability
and implications of this Agreement, and that neither Downey Savings nor DFC has
made any representations or warranties to Executive concerning the terms,
enforceability or implications of this Agreement other than as reflected in this
Agreement.

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

 

DOWNEY SAVINGS AND LOAN

EXECUTIVE

ASSOCIATION, F.A.

By:

/s/ Jon A. MacDonald

/s/ Charles R. Rinehart

Jon A. MacDonald

Charles R. Rinehart

Executive Vice President

Page 8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------